DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant cites several foreign patent publications, non-patent literature, and foreign patent office documents in the specification.  A replica of these documents should also be included for consideration disclosed via an Information Disclosure Statement.  See MPEP 609.04(a).  Therefore, these documents were “lined through” on the IDS consideration page.  If these documents were previously submitted with the parent application, then these documents do not need to be resubmitted for this application.  Any documents not previously cited or previously included must be included for consideration.
Examiner Note Regarding 35 USC § 103 Rejection
Krishnaswamy is both the primary reference and the combined reference below.  Krishnaswamy teaches two slightly different variations of a cellular handoff scenario using whitespace and non-whitespace which were cited.  To preclude any arguments regarding the “anticipation” threshold, the Examiner has used the KSR rationale of “Obvious to Combine” which is supported by Krishnaswamy’s statement in paragraph 0215 of his specification where it explicitly states than any or all aspects of any or all embodiments can be used together.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 21 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy, et al, U. S. Patent Application Publication 2010/0246506 (“Krishnaswamy”) in view of Krishnaswamy, ibid. (“Krishnaswamy - embodiment 2”).
Regarding claim 21, Krishnaswamy teaches:
A wireless communication device that communicates wirelessly with a first communication control node, the wireless communication device comprising: (Krishnaswamy, figures 12-18, paragraph 0104-010, “[0104] NWS BS-Assisted WS BS Handoff [0105] Referring to FIGS. 12-18, in another aspect, the described apparatus and methods are operable to provide NWS BS assistance to an AT to handoff a WS communication call. … In other aspects, referring to FIG. 13, the handoff of AT 12 moving in direction 21 may be from a first WS BS 18 to a NWS BS 41, which may maintain the call until AT 12 has reached the WS service area 16 of a second WS BS 20, upon which the NWS BS 41 hands off the call to the second WS BS 20.”; a telecoms systems with NWS BS 32 - 41 (non-whitespace base stations) and WS BS 18 & 20 (whitespace station) to provide service to a mobile wireless access terminal; here the NWS BS of figure 15 has been mapped to the claimed first communication control node (1CCN) ; WS BS has been mapped to the second communication control node (2CCN) , and AT 12 has been mapped to the claimed wireless communication device (WCD); additionally AT 12 is in communication with both the WS BS as part of 141 and with NWS BS as part of 143 of figure 15. Note: the commercial space (NWS) stations in figure 13 have a smaller radius than the WS stations 18 and 20).
circuitry configured to receive a request to execute a handover from the first communication control node to a second communication control node; (Krishnaswamy, figure 14 & 15, paragraph 0202 and 0116, “[0202] Referring to FIG. 31, in one aspect, any of above described components, such as AT, NWS BS, WS BS, network infrastructure, … may be operated as computer device 300.  [0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. [0126] In other words, it is possible that the AT is handed off to the non-whitespace-base station itself, so its whitespace WWAN data traffic is moved to the NWS BS spectrum and infrastructure resources”; that the AT 12, WS and NWS nodes have computer circuitry to receive instructions; that the AT 12 can receive handoff instructions 148 in step 151 of figure 15 from the controlling NWS BS, that both the NWS and WS controllers also have computer circuitry to send handover messages).
after performing the process, start the wireless transmission through the frequency channel, (Krishnaswamy, paragraph 0122, “[0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0125] For example, at 165 and 167, upon AT 12 reaching a WS service area, such as WS service area 16, the NWS BS may execute handoff determiner module 144 to notify AT 12 and the target WS BS 20 of the handoff and the handoff information 148, thereby enabling the handoff and the WS communication session at 153.”; that the AT 12 can start a new communication session 163 with the second station, the NWS BS after reconfiguring itself to the NWS protocol on the same operating frequency as before and/or the AT 12 can be directed to start a new session 153 with a second WS BS).
wherein the process is to receive an enablement beacon through the frequency channel from the second communication control node, and (Krishnaswamy, paragraph 0116, “[0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. In other words, handoff determiner module 144 executes handoff function 146 to generate handoff information 148 based on the base stations identified at 147. Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.”; that the message 151 contains all of the necessary information from the 1CCN to hand-off from a second WS BS to the 1CCN of the NWS BS).
the first communication control node belongs to a first database that is different from a second database to which the second communication control node belongs. (Krishnaswamy, paragraph 0083-0085, “[0083] For example, the WS service determiner 100 of NWS BS 32 may additionally include a WS provider correlator 106 that is operable to determine WS BS identification information 108 of WS BS’s having WS service areas corresponding to AT location information 80, such as WS BS 18 and WS service area 14 (FIG.1). [0084] Moreover, the service partitioning module 98 of NWS BS 32 may further include a NWS service determiner 112 having a NWS provider correlator 114 operable to determine NWS BS identification information 116 of NWS BS’s having NWS service areas corresponding to AT location.”; that the 1CCN can contain at least two databases, one for NWS BS data and one for WS BS data).
Krishnaswamy does not explicitly teach in response to receiving the request, perform a process for enabling a wireless transmission through a frequency channel that is secondarily utilized by a secondary system; and.
Krishnaswamy - embodiment 2 teaches in response to receiving the request, perform a process for enabling a wireless transmission through a frequency channel that is secondarily utilized by a secondary system; and (Krishnaswamy - embodiment 2, figure 14 & 15, paragraph 0100, 0110-0122, “[0110] Further, for example, referring to FIGS. 15 and 16, at 141, a communication call on a first unlicensed frequency, such as a WS communication session, is established between a wireless access terminal, such as AT 12, and a first WS BS operating in the unlicensed spectrum, such as WS BS 18. [0116] Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.  [0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0100] In another example, the WS BSs 18A-18F may each include a NWS WWAN radio and a WS WWAN radio, and instead of reuse of multiple carrier frequencies, the WS BSs 18A-18F can operate over the same frequency as the NWS BS 32 for WWAN operation.”; that the AT 12 can receive a request for a handover from a controller; that the request 151 can contain information 148 regarding the handoff to a different BS; that the AT 12 can configure itself based on the handover information 148 received in message 151; that the destination access point can use either the WS or the NWS protocols; that the WS or NWS can use the same frequencies (i.e. a frequency channel secondarily utilized by a secondary system); that the NWS system can use the WS spectrum to for different communication protocols).
In view of the teachings of Krishnaswamy - embodiment 2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnaswamy at the time the application was filed in order to teach that multiple embodiments in Krishnaswamy can be combined under Section 103.  In paragraph 0215 of his disclosure, Krishnaswamy explicitly allows the use of any and all aspects of each embodiment listed with any and all aspects of any other embodiment, therefore under the embodiments have been combined using KSR “Combination” rational and Krishnaswamy’s motivation to combine.  (see Krishnaswamy paragraph 0215) (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
Regarding claim 22, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the wireless communication device according to claim 21.
Krishnaswamy further teaches wherein the circuitry is configured to receive a parameter for receiving the beacon from the first database. (Krishnaswamy, paragraph 0116, “[0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12.”; that the AT 12 receives multiple parameters in the 151 handoff information, including at least a ID information for the target base station).
Regarding claim 23, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the wireless communication device according to claim 21.
Krishnaswamy further teaches wherein the handover includes a control of forwarding communication data addressed to the wireless communication device from the first database to the second database. (Krishnaswamy, paragraph 0049, “[0049] In a further aspect, for example, once a whitespace communication call is established, the described apparatus and methods are operable to exchange communication session information to perform handoffs of whitespace communication calls between whitespace base stations (WS BS’s) with the assistance of a non-whitespace base stations (NWS BS), e.g. a cellular eNodeB’s or a base station, or handoffs between a WS BS and a NWS BS.”; that a communication call control signals can provide adequate information to continue a call seamlessly, as opposed to simply transferring registry of an idle AT; the handoff can be from a WS or NWS to another WS or NWS in any combination).
Regarding claim 24, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the wireless communication device according to claim 21.
Krishnaswamy further teaches wherein the first database is a communication control node included in another system different from the secondary system. (Krishnaswamy, paragraph 0068, 0210 and 0101, “[0068] Additionally, in differing technology hybrid WWAN network 17, as the LTE-based eNodeB 32 includes the functionality of an RNC, the eNodeB 32 may be integrated or co-located with both the UMTS-based RNC 23 and NodeB 18 of WS network 11. [0210] The techniques described herein may be used for various wireless communication systems such as CDMA, TDMA, FDMA, OFDMA, SC-FDMA and other systems. … [0101] In another example, if the WS BSs 18A-18F each include a NWS radio, e.g. a femto base station having both a WWAN radio and a WLAN radio,…”; that each BS can comprise multiple protocols; that different protocols may be located in different BSs; in figure 15, the WS session 141 can be a different protocol from the NWS communication session 163, which is also different from the WS session 153 with a later WS).
Regarding claim 25, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the wireless communication device according to claim 24.
Krishnaswamy further teaches wherein the another system different from the secondary system is a primary system. (Krishnaswamy, paragraph 0068, 0210 and 0101, “[0068] Additionally, in differing technology hybrid WWAN network 17, as the LTE-based eNodeB 32 includes the functionality of an RNC, the eNodeB 32 may be integrated or co-located with both the UMTS-based RNC 23 and NodeB 18 of WS network 11. [0210] The techniques described herein may be used for various wireless communication systems such as CDMA, TDMA, FDMA, OFDMA, SC-FDMA and other systems. … [0101] In another example, if the WS BSs 18A-18F each include a NWS radio, e.g. a femto base station having both a WWAN radio and a WLAN radio,…”; that each BS can comprise multiple protocols; that different protocols may be located in different BSs; in figure 15, the WS session 141 can be a different protocol from the NWS communication session 163, which is also different from the WS session 153 with a later WS; here the phrase “primary system” has been interpreted as a separate system. It is common for carriers to designate either a WS or NWS as the “primary systems” for their system).
Regarding claim 26, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the wireless communication device according to claim 21.
Krishnaswamy further teaches wherein the secondary system secondarily utilizes the frequency channel by utilizing the frequency channel within a period when the frequency channel for a primary system is not utilized for the primary system. (Krishnaswamy, paragraph 0093, “[0093] In another aspect, due to dynamic constraints and AT location-related constraints, e.g. changing WS frequency interference levels as the AT moves, WS WWAN bands dynamically may become unavailable for communication. If an AT is purely using only WS WWAN bands for communication, such dynamic unavailability may result in the drop of a call or data session. As such, in some aspects, due to the possibility of dynamic unavailability of whitespace WWAN channels, the present apparatus and methods may provide control channels for WWAN communication in a non-whitespace WWAN. Alternatively, or in addition, a low datarate connectivity session in a non-whitespace WWAN may be desirable to maintain. [0051]  In particular, one or more NWS BS’s may supply whitespace information to two or more AT’s having a desire to establish a call within the same whitespace communication service area. Each AT utilizes the whitespace information to determine available whitespace and a corresponding level of interference. Based on these determinations, the AT’s select an available whitespace frequency for a P2P communication call.”; that any of the frequencies can be selected or unselected based on local interference on that channel; that a “secondary system” can use either the NWS or WS protocols in either an open WS frequency band (available for both NWS or WS); that the primary system may not be available due to inference. Examiner note: The concept of two or twenty different devices using the same “frequency” has been common since 3G cellular and Wi-Fi protocols. The term “not utilized” has therefore been interpreted as “having a useable” portion of the OFDMA time/frequency spectrum for communications as described in Krishnaswamy ppp 0051. Typically in Wi-Fi and cellular communications, the BS will broadcast the control messages which allocate both a frequency portion and a time portion of the spectrum for communications for each and every device on that “channel”. The concept of “one channel for one device” is a 1G cellular concept).
Regarding claim 27, Krishnaswamy teaches:
A communication control node that communicates wirelessly with a wireless communication device, the communication control node comprising: (Krishnaswamy, figures 12-18, paragraph 0104-010, “[0104] NWS BS-Assisted WS BS Handoff [0105] Referring to FIGS. 12-18, in another aspect, the described apparatus and methods are operable to provide NWS BS assistance to an AT to handoff a WS communication call. … In other aspects, referring to FIG. 13, the handoff of AT 12 moving in direction 21 may be from a first WS BS 18 to a NWS BS 41, which may maintain the call until AT 12 has reached the WS service area 16 of a second WS BS 20, upon which the NWS BS 41 hands off the call to the second WS BS 20.”; a telecoms systems with NWS BS 32 - 41 (non-whitespace base stations) and WS BS 18 & 20 (whitespace station) to provide service to a mobile wireless access terminal; here the NWS BS of figure 15 has been mapped to the claimed first communication control node (1CCN) ; WS BS has been mapped to the second communication control node (2CCN) , and AT 12 has been mapped to the claimed wireless communication device (WCD); additionally AT 12 is in communication with both the WS BS as part of 141 and with NWS BS as part of 143 of figure 15. Note: the commercial space (NWS) stations in figure 13 have a smaller radius than the WS stations 18 and 20).
circuitry configured to transmit, to the wireless communication device, a request to execute a handover from a first communication control node to a second communication control node, (Krishnaswamy, figure 14 & 15, paragraph 0202 and 0116, “[0202] Referring to FIG. 31, in one aspect, any of above described components, such as AT, NWS BS, WS BS, network infrastructure, … may be operated as computer device 300.  [0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. [0126] In other words, it is possible that the AT is handed off to the non-whitespace-base station itself, so its whitespace WWAN data traffic is moved to the NWS BS spectrum and infrastructure resources”; that the AT 12, WS and NWS nodes have computer circuitry to receive instructions; that the AT 12 can receive handoff instructions 148 in step 151 of figure 15 from the controlling NWS BS, that both the NWS and WS controllers also have computer circuitry to send handover messages).
the wireless communication device performing the process before the wireless communication device starts the wireless transmission through the frequency channel, (Krishnaswamy, paragraph 0122, “[0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0125] For example, at 165 and 167, upon AT 12 reaching a WS service area, such as WS service area 16, the NWS BS may execute handoff determiner module 144 to notify AT 12 and the target WS BS 20 of the handoff and the handoff information 148, thereby enabling the handoff and the WS communication session at 153.”; that the AT 12 can start a new communication session 163 after receiving the message 151 with control instructions; that the AT 12 can perform the handoff process with the second station, the NWS BS after reconfiguring itself to the NWS protocol on the same operating frequency as before and/or the AT 12 can be directed to start a new session 153 with a second WS BS).
the process is to receive, by the wireless communication device, an enablement beacon through the frequency channel from the second communication control node, and (Krishnaswamy, paragraph 0116, “[0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. In other words, handoff determiner module 144 executes handoff function 146 to generate handoff information 148 based on the base stations identified at 147. Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.”; that the message 151 contains all of the necessary information from the 1CCN for AT 12 to execute a hand-off from a second WS BS to the 1CCN of the NWS BS).
the first communication control node belongs to a first database that is different from a second database to which the second communication control node belongs. (Krishnaswamy, paragraph 0083-0085, “[0083] For example, the WS service determiner 100 of NWS BS 32 may additionally include a WS provider correlator 106 that is operable to determine WS BS identification information 108 of WS BS’s having WS service areas corresponding to AT location information 80, such as WS BS 18 and WS service area 14 (FIG.1). [0084] Moreover, the service partitioning module 98 of NWS BS 32 may further include a NWS service determiner 112 having a NWS provider correlator 114 operable to determine NWS BS identification information 116 of NWS BS’s having NWS service areas corresponding to AT location.”; that the 1CCN can contain at least two databases, one for NWS BS data and one for WS BS data).
Krishnaswamy does not explicitly teach wherein the request triggers a process for enabling a wireless transmission by the wireless communication device through a frequency channel that is secondarily utilized by a secondary system,.
Krishnaswamy - embodiment 2 teaches wherein the request triggers a process for enabling a wireless transmission by the wireless communication device through a frequency channel that is secondarily utilized by a secondary system, (Krishnaswamy - embodiment 2, figure 14 & 15, paragraph 0100, 0110-0122, “[0110] Further, for example, referring to FIGS. 15 and 16, at 141, a communication call on a first unlicensed frequency, such as a WS communication session, is established between a wireless access terminal, such as AT 12, and a first WS BS operating in the unlicensed spectrum, such as WS BS 18. [0116] Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.  [0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0100] In another example, the WS BSs 18A-18F may each include a NWS WWAN radio and a WS WWAN radio, and instead of reuse of multiple carrier frequencies, the WS BSs 18A-18F can operate over the same frequency as the NWS BS 32 for WWAN operation.”; that the AT 12 can receive a request for a handover from a controller; that the request 151 can contain information 148 regarding the handoff to a different BS; that the AT 12 can configure itself based on the handover information 148 received in message 151; that the destination access point can use either the WS or the NWS protocols; that the WS or NWS can use the same frequencies (i.e. a frequency channel secondarily utilized by a secondary system); that the NWS system can use the WS spectrum to for different communication protocols).
In view of the teachings of Krishnaswamy - embodiment 2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnaswamy at the time the application was filed in order to teach that multiple embodiments in Krishnaswamy can be combined under Section 103.  In paragraph 0215 of his disclosure, Krishnaswamy explicitly allows the use of any and all aspects of each embodiment listed with any and all aspects of any other embodiment, therefore under the embodiments have been combined using KSR “Combination” rational and Krishnaswamy’s motivation to combine.  (see Krishnaswamy paragraph 0215) (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
Regarding claim 28, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the communication control node according to claim 27.
Krishnaswamy further teaches wherein the handover includes a control of forwarding communication data addressed to the wireless communication device from the first database to the second database. (Krishnaswamy, paragraph 0116, “[0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12.”; that the AT 12 receives multiple parameters in the 151 handoff information, including at least a ID information for the target base station).
Regarding claim 29, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the communication control node according to claim 27.
Krishnaswamy further teaches wherein the first database is a communication control node included in another system different from the secondary system. (Krishnaswamy, paragraph 0068, 0210 and 0101, “[0068] Additionally, in differing technology hybrid WWAN network 17, as the LTE-based eNodeB 32 includes the functionality of an RNC, the eNodeB 32 may be integrated or co-located with both the UMTS-based RNC 23 and NodeB 18 of WS network 11. [0210] The techniques described herein may be used for various wireless communication systems such as CDMA, TDMA, FDMA, OFDMA, SC-FDMA and other systems. … [0101] In another example, if the WS BSs 18A-18F each include a NWS radio, e.g. a femto base station having both a WWAN radio and a WLAN radio,…”; that each BS can comprise multiple protocols; that different protocols may be located in different BSs; in figure 15, the WS session 141 can be a different protocol from the NWS communication session 163, which is also different from the WS session 153 with a later WS).
Regarding claim 30, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the communication control node according to claim 29.
Krishnaswamy further teaches wherein the another system different from the secondary system is a primary system. (Krishnaswamy, paragraph 0068, 0210 and 0101, “[0068] Additionally, in differing technology hybrid WWAN network 17, as the LTE-based eNodeB 32 includes the functionality of an RNC, the eNodeB 32 may be integrated or co-located with both the UMTS-based RNC 23 and NodeB 18 of WS network 11. [0210] The techniques described herein may be used for various wireless communication systems such as CDMA, TDMA, FDMA, OFDMA, SC-FDMA and other systems. … [0101] In another example, if the WS BSs 18A-18F each include a NWS radio, e.g. a femto base station having both a WWAN radio and a WLAN radio,…”; that each BS can comprise multiple protocols; that different protocols may be located in different BSs; in figure 15, the WS session 141 can be a different protocol from the NWS communication session 163, which is also different from the WS session 153 with a later WS; here the phrase “primary system” has been interpreted as a separate system. It is common for carriers to designate either a WS or NWS as the “primary systems” for their system).
Regarding claim 31, Krishnaswamy, as modified by Krishnaswamy - embodiment 2, teaches the communication control node according to claim 27.
Krishnaswamy further teaches wherein the secondary system secondarily utilizes the frequency channel by utilizing the frequency channel within a period when the frequency channel for a primary system is not utilized for the primary system. (Krishnaswamy, paragraph 0093, “[0093] In another aspect, due to dynamic constraints and AT location-related constraints, e.g. changing WS frequency interference levels as the AT moves, WS WWAN bands dynamically may become unavailable for communication. If an AT is purely using only WS WWAN bands for communication, such dynamic unavailability may result in the drop of a call or data session. As such, in some aspects, due to the possibility of dynamic unavailability of whitespace WWAN channels, the present apparatus and methods may provide control channels for WWAN communication in a non-whitespace WWAN. Alternatively, or in addition, a low datarate connectivity session in a non-whitespace WWAN may be desirable to maintain. [0051]  In particular, one or more NWS BS’s may supply whitespace information to two or more AT’s having a desire to establish a call within the same whitespace communication service area. Each AT utilizes the whitespace information to determine available whitespace and a corresponding level of interference. Based on these determinations, the AT’s select an available whitespace frequency for a P2P communication call.”; that any of the frequencies can be selected or unselected based on local interference on that channel; that a “secondary system” can use either the NWS or WS protocols in either an open WS frequency band (available for both NWS or WS); that the primary system may not be available due to inference. Examiner note: The concept of two or twenty different devices using the same “frequency” has been common since 3G cellular and Wi-Fi protocols. The term “not utilized” has therefore been interpreted as “having a useable” portion of the OFDMA time/frequency spectrum for communications as described in Krishnaswamy ppp 0051. Typically in Wi-Fi and cellular communications, the BS will broadcast the control messages which allocate both a frequency portion and a time portion of the spectrum for communications for each and every device on that “channel”. The concept of “one channel for one device” is a 1G cellular concept).
Regarding claim 32, Krishnaswamy teaches:
A method of a wireless communication device that communicates wirelessly with a first communication control node, the method comprising: (Krishnaswamy, figures 12-18, paragraph 0104-010, “[0104] NWS BS-Assisted WS BS Handoff [0105] Referring to FIGS. 12-18, in another aspect, the described apparatus and methods are operable to provide NWS BS assistance to an AT to handoff a WS communication call. … In other aspects, referring to FIG. 13, the handoff of AT 12 moving in direction 21 may be from a first WS BS 18 to a NWS BS 41, which may maintain the call until AT 12 has reached the WS service area 16 of a second WS BS 20, upon which the NWS BS 41 hands off the call to the second WS BS 20.”; a telecoms systems with NWS BS 32 - 41 (non-whitespace base stations) and WS BS 18 & 20 (whitespace station) to provide service to a mobile wireless access terminal; here the NWS BS of figure 15 has been mapped to the claimed first communication control node (1CCN) ; WS BS has been mapped to the second communication control node (2CCN) , and AT 12 has been mapped to the claimed wireless communication device (WCD); additionally AT 12 is in communication with both the WS BS as part of 141 and with NWS BS as part of 143 of figure 15. Note: the commercial space (NWS) stations in figure 13 have a smaller radius than the WS stations 18 and 20).
receiving a request to execute a handover from the first communication control node to a second communication control node; (Krishnaswamy, figure 14 & 15, paragraph 0202 and 0116, “[0202] Referring to FIG. 31, in one aspect, any of above described components, such as AT, NWS BS, WS BS, network infrastructure, … may be operated as computer device 300.  [0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. [0126] In other words, it is possible that the AT is handed off to the non-whitespace-base station itself, so its whitespace WWAN data traffic is moved to the NWS BS spectrum and infrastructure resources”; that the AT 12 has computer circuitry to receive instructions; that the AT 12 can receive handoff instructions 148 in step 151 of figure 15 from the controlling NWS BS).
after performing the process, starting the wireless transmission through the frequency channel, (Krishnaswamy, paragraph 0122, “[0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0125] For example, at 165 and 167, upon AT 12 reaching a WS service area, such as WS service area 16, the NWS BS may execute handoff determiner module 144 to notify AT 12 and the target WS BS 20 of the handoff and the handoff information 148, thereby enabling the handoff and the WS communication session at 153.”; that the AT 12 can start a new communication session 163 with the second station, the NWS BS after reconfiguring itself to the NWS protocol on the same operating frequency as before and/or the AT 12 can be directed to start a new session 153 with a second WS BS).
wherein the process is to receive an enablement beacon through the frequency channel from the second communication control node, and (Krishnaswamy, paragraph 0116, “[0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. In other words, handoff determiner module 144 executes handoff function 146 to generate handoff information 148 based on the base stations identified at 147. Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.”; that the message 151 contains all of the necessary information from the 1CCN to hand-off from a second WS BS to the 1CCN of the NWS BS).
the first communication control node belongs to a first database that is different from a second database to which the second communication control node belongs. (Krishnaswamy, paragraph 0083-0085, “[0083] For example, the WS service determiner 100 of NWS BS 32 may additionally include a WS provider correlator 106 that is operable to determine WS BS identification information 108 of WS BS’s having WS service areas corresponding to AT location information 80, such as WS BS 18 and WS service area 14 (FIG.1). [0084] Moreover, the service partitioning module 98 of NWS BS 32 may further include a NWS service determiner 112 having a NWS provider correlator 114 operable to determine NWS BS identification information 116 of NWS BS’s having NWS service areas corresponding to AT location.”; that the 1CCN can contain at least two databases, one for NWS BS data and one for WS BS data).
Krishnaswamy does not explicitly teach in response to receiving the request, performing, using circuitry, a process for enabling a wireless transmission through a frequency channel that is secondarily utilized by a secondary system; and.
Krishnaswamy - embodiment 2 teaches in response to receiving the request, performing, using circuitry, a process for enabling a wireless transmission through a frequency channel that is secondarily utilized by a secondary system; and (Krishnaswamy - embodiment 2, figure 14 & 15, paragraph 0100, 0110-0122, “[0110] Further, for example, referring to FIGS. 15 and 16, at 141, a communication call on a first unlicensed frequency, such as a WS communication session, is established between a wireless access terminal, such as AT 12, and a first WS BS operating in the unlicensed spectrum, such as WS BS 18. [0116] Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.  [0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0100] In another example, the WS BSs 18A-18F may each include a NWS WWAN radio and a WS WWAN radio, and instead of reuse of multiple carrier frequencies, the WS BSs 18A-18F can operate over the same frequency as the NWS BS 32 for WWAN operation.”; that the AT 12 can receive a request for a handover from a controller; that the request 151 can contain information 148 regarding the handoff to a different BS; that the AT 12 can configure itself based on the handover information 148 received in message 151; that the destination access point can use either the WS or the NWS protocols; that the WS or NWS can use the same frequencies (i.e. a frequency channel secondarily utilized by a secondary system); that the NWS system can use the WS spectrum to for different communication protocols).
In view of the teachings of Krishnaswamy - embodiment 2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnaswamy at the time the application was filed in order to teach that multiple embodiments in Krishnaswamy can be combined under Section 103.  In paragraph 0215 of his disclosure, Krishnaswamy explicitly allows the use of any and all aspects of each embodiment listed with any and all aspects of any other embodiment, therefore under the embodiments have been combined using KSR “Combination” rational and Krishnaswamy’s motivation to combine.  (see Krishnaswamy paragraph 0215) (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
Regarding claim 33, Krishnaswamy teaches:
A method of a communication control node that communicates wirelessly with a wireless communication device, the method comprising: (Krishnaswamy, figures 12-18, paragraph 0104-010, “[0104] NWS BS-Assisted WS BS Handoff [0105] Referring to FIGS. 12-18, in another aspect, the described apparatus and methods are operable to provide NWS BS assistance to an AT to handoff a WS communication call. … In other aspects, referring to FIG. 13, the handoff of AT 12 moving in direction 21 may be from a first WS BS 18 to a NWS BS 41, which may maintain the call until AT 12 has reached the WS service area 16 of a second WS BS 20, upon which the NWS BS 41 hands off the call to the second WS BS 20.”; a telecoms systems with NWS BS 32 - 41 (non-whitespace base stations) and WS BS 18 & 20 (whitespace station) to provide service to a mobile wireless access terminal; here the NWS BS of figure 15 has been mapped to the claimed first communication control node (1CCN) ; WS BS has been mapped to the second communication control node (2CCN) , and AT 12 has been mapped to the claimed wireless communication device (WCD); additionally AT 12 is in communication with both the WS BS as part of 141 and with NWS BS as part of 143 of figure 15. Note: the commercial space (NWS) stations in figure 13 have a smaller radius than the WS stations 18 and 20).
transmitting, using circuitry, to the wireless communication device, a request to execute a handover from a first communication control node to a second communication control node, (Krishnaswamy, figure 14 & 15, paragraph 0202 and 0116, “[0202] Referring to FIG. 31, in one aspect, any of above described components, such as AT, NWS BS, WS BS, network infrastructure, … may be operated as computer device 300.  [0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. [0126] In other words, it is possible that the AT is handed off to the non-whitespace-base station itself, so its whitespace WWAN data traffic is moved to the NWS BS spectrum and infrastructure resources”; that the AT 12, WS and NWS nodes have computer circuitry to receive instructions; that the AT 12 can receive handoff instructions 148 in step 151 of figure 15 from the controlling NWS BS, that both the NWS and WS controllers also have computer circuitry to send handover messages).
the wireless communication device performing the process before the wireless communication device starts the wireless transmission through the frequency channel, (Krishnaswamy, paragraph 0122, “[0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0125] For example, at 165 and 167, upon AT 12 reaching a WS service area, such as WS service area 16, the NWS BS may execute handoff determiner module 144 to notify AT 12 and the target WS BS 20 of the handoff and the handoff information 148, thereby enabling the handoff and the WS communication session at 153.”; that the AT 12 can start a new communication session 163 after receiving the message 151 with control instructions; that the AT 12 can perform the handoff process with the second station, the NWS BS after reconfiguring itself to the NWS protocol on the same operating frequency as before and/or the AT 12 can be directed to start a new session 153 with a second WS BS).
the process is to receive, by the wireless communication device, an enablement beacon through the frequency channel from the second communication control node, and (Krishnaswamy, paragraph 0116, “[0116] At 151, the NWS BS provides to the wireless access terminal identification information for a target base station for use in handing off the communication call. For example, in an aspect, based on execution of handoff determiner module 144, the NWS BS transmits handoff information 148 to AT 12. In other words, handoff determiner module 144 executes handoff function 146 to generate handoff information 148 based on the base stations identified at 147. Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.”; that the message 151 contains all of the necessary information from the 1CCN for AT 12 to execute a hand-off from a second WS BS to the 1CCN of the NWS BS).
the first communication control node belongs to a first database that is different from a second database to which the second communication control node belongs. (Krishnaswamy, paragraph 0083-0085, “[0083] For example, the WS service determiner 100 of NWS BS 32 may additionally include a WS provider correlator 106 that is operable to determine WS BS identification information 108 of WS BS’s having WS service areas corresponding to AT location information 80, such as WS BS 18 and WS service area 14 (FIG.1). [0084] Moreover, the service partitioning module 98 of NWS BS 32 may further include a NWS service determiner 112 having a NWS provider correlator 114 operable to determine NWS BS identification information 116 of NWS BS’s having NWS service areas corresponding to AT location.”; that the 1CCN can contain at least two databases, one for NWS BS data and one for WS BS data).
Krishnaswamy does not explicitly teach wherein the request triggers a process for enabling a wireless transmission by the wireless communication device through a frequency channel that is secondarily utilized by a secondary system,.
Krishnaswamy - embodiment 2 teaches wherein the request triggers a process for enabling a wireless transmission by the wireless communication device through a frequency channel that is secondarily utilized by a secondary system, (Krishnaswamy - embodiment 2, figure 14 & 15, paragraph 0100, 0110-0122, “[0110] Further, for example, referring to FIGS. 15 and 16, at 141, a communication call on a first unlicensed frequency, such as a WS communication session, is established between a wireless access terminal, such as AT 12, and a first WS BS operating in the unlicensed spectrum, such as WS BS 18. [0116] Handoff information 148 may include any information utilized by AT 12 to establish a connection with a new BS, such as WS BS 20 or even a NWS BS, and to handoff the WS communication session 141 to the new BS.  [0122] In yet another alternative or additional aspect, at 163, and as discussed above with regard to handing off the call to a NWS BS, the NWS BS may be the target BS and may convert the WS communication session 141 to an NWS communication session. [0100] In another example, the WS BSs 18A-18F may each include a NWS WWAN radio and a WS WWAN radio, and instead of reuse of multiple carrier frequencies, the WS BSs 18A-18F can operate over the same frequency as the NWS BS 32 for WWAN operation.”; that the AT 12 can receive a request for a handover from a controller; that the request 151 can contain information 148 regarding the handoff to a different BS; that the AT 12 can configure itself based on the handover information 148 received in message 151; that the destination access point can use either the WS or the NWS protocols; that the WS or NWS can use the same frequencies (i.e. a frequency channel secondarily utilized by a secondary system); that the NWS system can use the WS spectrum to for different communication protocols).
In view of the teachings of Krishnaswamy - embodiment 2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnaswamy at the time the application was filed in order to teach that multiple embodiments in Krishnaswamy can be combined under Section 103.  In paragraph 0215 of his disclosure, Krishnaswamy explicitly allows the use of any and all aspects of each embodiment listed with any and all aspects of any other embodiment, therefore under the embodiments have been combined using KSR “Combination” rational and Krishnaswamy’s motivation to combine.  (see Krishnaswamy paragraph 0215) (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the present application, 17/211,837 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,979,937. Although the claims at issue are not identical, they are not patentably distinct from each other because 10,979,937 completely anticipates the present application of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648